Citation Nr: 0835954	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  04-41 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for the service-connected epilepsy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1964 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision.  

In May 2007, the Board remanded the issue on appeal to the RO 
via the Appeals Management Center (AMC) for further 
development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected epilepsy is not shown to be 
manifested by at least one major seizure in the last two 
years or at least two minor seizures in the last 6 months.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected epilepsy are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.12, 4.20, 4.27, 4.40, 4.45, 4.71, 
4.71a including Diagnostic Code 8910, 8911 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In June 2007, after the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the May 2008 Supplemental Statement of the 
Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2007 letter together 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The June 2007 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the November 2004 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in June 2007.  

Further, the Board's decision herein denies the claim for 
increased initial rating, so no effective date is being 
assigned.  There is accordingly no possibility of prejudice 
under the notice requirements of Dingess as regards a claim 
for increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the June 2007 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical evidence, as well as lay 
evidence from other individuals.  

The Board is aware that the June 2007 VCAA letter did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the veteran's 
December 2002 VA examination involved studies that paralleled 
the relevant diagnostic criteria.  

These studies, as well as the veteran's access to his VA 
examination reports (indicated in his representative's 
September 2008 statement, as the claims file had been 
reviewed by the representative), reflect that a reasonable 
person could have been expected to understand in this case 
what was needed to substantiate the claim.  

Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology and described 
the functional effects of his disabilities on his everyday 
life in support of his claims during his examinations, the 
Board is satisfied that he had actual knowledge of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the November 2004 Statement of 
the Case was followed up by a Supplemental Statement of the 
Case in May 2008, representing VA action that served to 
render any pre-adjudicatory notice error non-prejudicial.  
Vazquez-Flores.  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  
The veteran was afforded VA examinations in December 2002, 
May 2003, and May 2008.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the veteran is not prejudiced by 
the Board proceeding, at this juncture, with an appellate 
decision on the claim for increased ratings for the service-
connected disability of epilepsy.  



II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

A December 1968 RO rating decision granted the veteran 
service connection for epilepsy with a 30 percent disability 
rating and a December 1973 RO rating decision decreased the 
veteran to a 10 percent disability rating since his service-
connected epilepsy was in remission.  

In August 2002 the veteran filed a claim for an increased 
rating and the June 2003 RO rating decision on appeal 
continued the veteran's 10 percent disability rating.  

The veteran's service-connected seizure disorder has been 
rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8910 - 8911.  
The Board notes that seizure disorders are rated under 
Diagnostic Code 8910 for grand mal epilepsy and under 
Diagnostic Code 8911 petit mal epilepsy.  Under Diagnostic 
Codes 8910 and 8911 a 10 percent rating is warranted for a 
confirmed diagnosis of epilepsy with a history of seizures.  

A 20 percent rating is warranted for at least 1 major seizure 
in the prior 2 years, or 2 minor seizures during the prior 6 
months.  

A 40 percent rating is warranted for at least 1 major seizure 
in the prior 6 months or 2 in the prior year, or averaging at 
least 5 to 8 minor seizures weekly.  

A 60 percent rating is warranted for at least 1 major seizure 
in 4 months over the prior year, or 9-10 minor seizures per 
week.  

An 80 percent rating is warranted for at least 1 major 
seizure in 3 months over the prior year, or more than 10 
minor seizures weekly.  

A 100 percent rating is warranted for at least 1 major 
seizure per month during the preceding year.  Note (1) to the 
General Rating Formula for Major and Minor Epileptic Seizures 
provides that, when continuous medication is shown necessary 
for the control of epilepsy, the minimum rating will be 10 
percent.  This rating will not be combined with any other 
rating for epilepsy.  Note (2) provides that, in the presence 
of major and minor seizures, the predominating type of 
epilepsy is to be rated.  Note (3) provides that there will 
be no distinction between diurnal and nocturnal major 
seizures.   38 C.F.R. § 4.124a.  

The Board notes that major seizures are characterized by the 
generalized tonic- clonic convulsion with unconsciousness.  A 
minor seizure consists of a brief interruption in the 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head, or 
sudden jerking movements of the arms, trunk, or head, or 
sudden loss of postural control.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8910, 8911.  

At the veteran's December 2002 VA brain examination, it was 
noted that his last seizure was in 1998.  

The veteran had a VA examination in May 2003 where he 
reported that he had stopped his Dilantin for awhile, but 
restarted in 1994 due to having generalized tonic clonic 
seizures.  He reported lightheadedness and dizzy spells one 
time every 2 to 3 months.  The examiner stated that his 
seizures were stable and his mild dizziness was secondary to 
medication withdrawal.  

At a May 2008 VA examination, the veteran reported having 1 
seizure every 6 months.  He was never awake for the seizures 
but his wife reported that he had a blank stare and was non 
responsive to her questions.  He could not recall when he had 
his last generalized tonic clonic seizure; however, he 
reported that he lost track and could not recall time in 
reference to his petit mal seizures.  He took 600 milligrams 
of Dilantin a day.  The VA examiner noted that the veteran 
did not have tonic clonic seizures.  

The Board finds that after careful review of the veteran's VA 
examinations and comparing them to the rating criteria that 
his service-connected epilepsy is not manifested by at least 
one major seizure in the prior two years, or two minor 
seizures during the prior six months and therefore does not 
warrant a 20 percent disability rating.  

The Board notes that the veteran has not had any major 
seizures, tonic-clonic seizures, for many years and the 
description of his other seizures matches the definition for 
minor seizures.  

The Board also notes that, under 38 C.F.R. § 4.121, 
Identification of Epilepsy, to warrant a rating the seizures 
must be witnessed or verified sometime by a physician.  

The fact that the veteran suffers from seizures has been 
verified by a medical professional.  However, 38 C.F.R. 
§ 4.121 also states that "[a]s to frequency, competent, 
consistent lay testimony emphasizing convulsive and immediate 
post-convulsive characteristics may be accepted.  The 
frequency of seizures should be ascertained under the 
ordinary conditions of life (while not hospitalized)."  

The Board notes that at the veteran's May 2008 VA examination 
it was noted that his wife witnessed the seizures and her 
description of the seizures met the criteria for petit mal 
seizures and not grand mal seizures.  

Therefore, the Board finds that his statements of frequency 
and type of seizures have not been corroborated and that the 
veteran has not submitted medical evidence, lay evidence, or 
even his own statements that he had 1 major seizure in the 
prior 2 years, or 2 minor seizures during the prior 6 months.  

However, the veteran explicitly stated at his May 2008 VA 
examination that he did not know when his last tonic clonic 
seizure, major seizure, was and that he only had 1 petit mal 
seizure every 6 months.  

Therefore, given these facts, the Board finds that an 
increased rating in excess of 10 percent for the service-
connected epilepsy is not warranted.  



ORDER

An increased rating in excess of 10 percent for the service-
connected epilepsy is denied. 


____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


